DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 02/23/2022. Claims 1-21 are still pending in this application. Claims 1 and 17 are independent. Claims 1-11 and 15-16 have been amended. Applicant submits no new matter has been added by way of this amendment. Applicant submits that support for the amendment to the claims may be found throughout Applicant’s specification including, for example, in paragraphs [0035], [0037] and [0038], among other places. Applicant submits that the Abstract of the Disclosure has been amended in order to place it in better form. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicants amendment abstract has been accepted and added herewith this communication. Applicant’s arguments, see pages 8-11, filed 02/23/2022, with respect to prior art rejections under 35 U.S.C. 103 have been fully considered and the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-21 are allowed.
Prior art reference Rock (US 20160246928 A1) discloses “medication reconciliation system comprising: (a) host computer system (HCS); (b) pill image database (PID); (c) pill correlation database (PCD); (d) patient history database (PHD); and (e) medical reading database (MRD); wherein said HCS is configured to receive, via a network, a medication image file (MIF) captured with a mobile user device (MUD) associated with a patient; said HCS is configured to isolate individual medical image elements (MIE) within said medication image file by performing edge detection to identify shape outlines of pills, capsules, pill bottles, or bar codes within said medication image file; for each medical image element, said HCS configured to classify said medical image element by PCD comprises specific disease correlations between individual pills within groups that are associated with specific disease treatments; said PCD comprises related disease correlations between individual pills within groups that are associated with related disease treatments; said HCS is configured to retrieve and use said specific disease correlations and said related disease correlations from said PCD to identify pills located within said MIF that have several possible identification matches; said HCS is configured to retrieve from a patient history database (PHD) one or more diagnosed diseases for said patient, or said HCS configured to receive from one of said medical reading database and said mobile user device a patient medical reading captured via a medical instrumentation device (MID) connected to said mobile user device and said HCS configured to determine a patient medical condition for said patient based on said patient medical reading; said HCS is configured to prioritize each potential pill match within said potential pill match list using data retrieved from any combination of said pill correlation database, said patient history database, and said patient medical condition to produce a prioritized medication list (PML) associated with each medical image element, wherein each potential pill match is associated with one or more match probabilities based on the retrieved data and wherein the HCS determines whether said potential pill match list comprises at least one medication related to said patient medical condition, and the prioritized medication list comprises the at least one medication; said HCS is configured to cause each of said medical image elements to be displayed, on a graphical user interface (GUI), adjacent to the corresponding PML with the associated one or more match probabilities for each potential pill match within the corresponding PML associated with each of said medical image element; and said HCS is configured to receive a 
Yonaha et al. (US 2015/0170373) discloses “a plurality of drug images having a feature amount close to the feature amount extracted from the drug area image are present as a result of comparison between the feature amount extracted from the drug area image and the feature amount extracted from the drug image (master) acquired by the comparison target selection section 16, the drug determination section 13 may determine that it is not possible to determine to which drug the target drug corresponds. For example, the drug determination section 13 calculates a feature amount difference between each drug image acquired by the comparison target selection section 16 and the drug area image, and specifies a drug image having the smallest feature amount difference (drug image most similar to the drug area image) and a drug image having the second smallest feature amount (drug image second similar to the drug area image). The feature amount difference between the drug image most similar to the drug area image and the drug area image may be compared with the feature amount difference between the drug image second most similar to the drug area image and the drug area image, and it may be determined that it is not possible to determine to which drug the drug of the drug area corresponds if both the differences are appropriately the same (for example, if the ratio of the feature amount differences is within a predetermined range or if the difference between the feature amount differences is within a predetermined range).”

    PNG
    media_image1.png
    749
    520
    media_image1.png
    Greyscale

Similarly, Takamori et al (US 20160104277 A1) discloses “in FIG. 4, the type of each drug 25 and drug appearance information indicating the outward appearance of the drug are stored in the drug appearance DB 43 so as to be associated with each other. The drug appearance information includes information indicating the size (for example, an area, a diameter, and the length of a major axis and/or a minor axis), shape (for example, a circular shape, a triangular shape, an elliptical shape, and a capsule shape), and color (for example, RGB values) of the drug 25. In addition, L1, L2, L3, L4, . . . indicating the sizes of the drugs A, B, C, D, . . . , S1, S2, S3, S4, . . . indicating the shapes of the drugs A, B, C, D, . . . , and C1, C2, C3, C4, . . . indicating the colors of the drugs A, B, C, D, . . . are known values. The number-by-appearance information acquisition unit 44 acquires number-by-appearance 

    PNG
    media_image2.png
    736
    549
    media_image2.png
    Greyscale

The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):

collating a reference image of each drug listed in the prescription and a collation-target image based on a captured image of drugs packaged in the packaging bag and determining whether or not the drug shown by the collation-target image and the drug shown by the reference image are the same drug;
creating, for each kind of the drugs to be packaged in the packaging bag, a listing table including the reference image of drug to be dispensed according to the prescription and all images which are determined to show the same drug as the drug shown by the reference image, among collation-target images; and causing a display device to display the listing table for a single kind of drug among kinds of the drugs listed in the prescription on a display screen.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060058726 A1
Commonly Assigned: 16/744661-US 20200151490 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665